DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 12-13, 15, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pannese (U.S. Patent Application Publication No. 2018/0374733).
Regarding to claim 1, Pannese teaches a method comprising:
flowing gas comprising an oxidation inhibiting gas into a chamber of a semiconductor processing system, wherein the chamber comprises one or more of a factory interface of the semiconductor processing system or an adjacent chamber that is mounted to the factory interface (Fig. 1A, [0040], lines 7-8, flowing gas from gas supply 118 comprising an oxidation inhibiting gas, which is an inert gas, into a chamber of a semiconductor processing system. The inert gas inhibits oxidizing process because it dilutes or removes oxygen from the chamber. The chamber comprises an adjacent chamber 114 that is mounted to the factory interface);
receiving, via one or more sensors coupled to the chamber, sensor data indicating at least one of a current oxygen level within the chamber or a current moisture level within the chamber ([0040], lines 2-3);
determining, based on the sensor data, whether to perform an adjustment of a current amount of the oxidation inhibiting gas entering into the chamber ([0040], lines 3-6, lines 13-14); and
responsive to determining to perform the adjustment, causing the adjustment of the current amount of the oxidation inhibiting gas entering into the chamber ([0040], lines 6-9).
Regarding to claim 2, Pannese teaches the adjacent chamber comprises one or more of:
a substrate enclosure system;
a loadlock system;
a side storage pod (SSP) (Fig. 1A, [0040], line 3);
a cooling station; or
a metrology station.
Regarding to claim 3, Pannese teaches the adjacent chamber is configured to be placed in a closed position relative to the factory interface under first conditions and is configured to be placed in an open position relative to the factory interface under second conditions (Fig. 1A, the adjacent chamber 114 is configured to be placed in a closed position relative to the factory interface 112 under first conditions, in which the door between chambers 112 and 114 is closed, and is configured to be placed in an open position relative to the factory interface under second conditions, in which the door between chambers 112 and 114 is opened).
Regarding to claim 4, Pannese teaches the first conditions are associated with transportation or processing of a substrate within the adjacent chamber ([0064], lines 1-8, the door between chambers 112 and 114 is closed), and wherein the second conditions are associated with transferring the substrate from the adjacent chamber to the factory interface ([0033], lines 6-10, the door between chambers 112 and 114 is open, substrate is transferred from 114 to 112). 
Regarding to claim 7, Pannese teaches the gas flowing into the chamber further comprises an inert gas, and wherein the inert gas comprises one or more of nitrogen, argon, neon, helium, krypton, or xenon ([0036], lines 8-10).
Regarding to claim 12, Pannese teaches a non-transitory machine-readable storage medium storing instructions which, when executed, cause a processing device to perform operations comprising:
flowing gas comprising an oxidation inhibiting gas into a chamber of a semiconductor processing system, wherein the chamber comprises one or more of a factory interface of the semiconductor processing system or an adjacent chamber that is mounted to the factory interface (Fig. 1A, [0040], lines 7-8, flowing gas from gas supply 118 comprising an oxidation inhibiting gas, which is an inert gas, into a chamber of a semiconductor processing system, wherein the chamber comprises an adjacent chamber 114 that is mounted to the factory interface);
receiving, via one or more sensors coupled to the chamber, sensor data indicating at least one of a current oxygen level within the chamber or a current moisture level within the chamber ([0040], lines 2-3);
determining, based on the sensor data, whether to perform an adjustment of a current amount of the oxidation inhibiting gas entering into the chamber ([0040], lines 3-6, lines 13-14); and
responsive to determining to perform the adjustment, causing the adjustment of the current amount of the oxidation inhibiting gas entering into the chamber ([0040], lines 6-9).
Regarding to claim 13, Pannese teaches the adjacent chamber comprises one or more of:
a substrate enclosure system;
a loadlock system;
a side storage pod (SSP) (Fig. 1A, [0040], line 3);
a cooling station; or
a metrology station.
Regarding to claim 15, Pannese teaches the gas flowing into the chamber further comprises an inert gas, and wherein the inert gas comprises one or more of nitrogen, argon, neon, helium, krypton, or xenon ([0036], lines 8-10).
Regarding to claim 17, Pannese teaches a semiconductor processing system comprising:
a chamber comprising an oxidation inhibiting gas inlet configured to receive an oxidation inhibiting gas into the chamber, wherein the chamber comprises one or more of a factory interface or an adjacent chamber that is mounted to the factory interface (Fig. 1A, [0040], lines 7-8, chamber 114 comprising an oxidation inhibiting gas inlet configured to receive an oxidation inhibiting gas from gas supply 118 into the chamber, the chamber comprises one or more of a factory interface or an adjacent chamber that is mounted to the factory interface);
one or more sensors coupled to the chamber, wherein the one or more sensors are configured to provide sensor data indicating at least one of a current oxygen level within the chamber or a current moisture level within the chamber ([0040], lines 2-3); and
a processing device to cause, based on the sensor data, an adjustment of a current amount of the oxidation inhibiting gas entering into the chamber ([0040], lines 5-9).
Regarding to claim 18, Pannese teaches the adjacent chamber comprises one or more of:
a substrate enclosure system;
a loadlock system;
a side storage pod (SSP) (Fig. 1A, [0040], line 3);
a cooling station; or
a metrology station.
Regarding to claim 20, Pannese teaches the gas flowing into the chamber further comprises an inert gas, and wherein the inert gas comprises one or more of nitrogen, argon, neon, helium, krypton, or xenon ([0036], lines 8-10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pannese (U.S. Patent Application Publication No. 2018/0374733), as applied to claim 1 above.
Regarding to claim 5, Pannese generally discloses threshold level of oxygen that is tolerable ([0040], lines 13-15). Pannese does not disclose the oxidation inhibiting gas is up to 5 percent of the gas flowing into the chamber, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the oxidation inhibiting gas to be up to 5 percent of the gas flowing into the chamber, in order to ensure oxygen contamination to be in a tolerable range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pannese (U.S. Patent Application Publication No. 2018/0374733), as applied to claim 1 above, in view of Klocke et al. (U.S. Patent No. 7,169,280).
Regarding to claim 6, Pannese does not disclose the oxidation inhibiting gas is one or more of hydrogen or ammonia. Klocke teaches oxidation inhibiting gas contains hydrogen (column 23, lines 65-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pannese in view of Klocke to include one or more of hydrogen or ammonia in the oxidation inhibiting gas in order to increase efficiency of reducing process.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pannese (U.S. Patent Application Publication No. 2018/0374733), as applied to claim 12 above, in view of Klocke et al. (U.S. Patent No. 7,169,280).
Regarding to claim 14, Pannese generally discloses threshold level of oxygen that is tolerable ([0040], lines 13-15). Pannese does not disclose the oxidation inhibiting gas is up to 5 percent of the gas flowing into the chamber, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the oxidation inhibiting gas to be up to 5 percent of the gas flowing into the chamber, in order to ensure oxygen contamination to be in a tolerable range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Pannese does not disclose the oxidation inhibiting gas is one or more of hydrogen or ammonia. Klocke teaches oxidation inhibiting gas contains hydrogen (column 23, lines 65-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pannese in view of Klocke to include one or more of hydrogen or ammonia in the oxidation inhibiting gas in order to increase efficiency for reducing process.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pannese (U.S. Patent Application Publication No. 2018/0374733), as applied to claim 17 above, in view of Klocke et al. (U.S. Patent No. 7,169,280).
Regarding to claim 19, Pannese generally discloses threshold level of oxygen that is tolerable ([0040], lines 13-15). Pannese does not disclose the oxidation inhibiting gas is up to 5 percent of the gas flowing into the chamber, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the oxidation inhibiting gas to be up to 5 percent of the gas flowing into the chamber, in order to ensure oxygen contamination to be in a tolerable range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Pannese does not disclose the oxidation inhibiting gas is one or more of hydrogen or ammonia. Klocke teaches oxidation inhibiting gas contains hydrogen (column 23, lines 65-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pannese in view of Klocke to include one or more of hydrogen or ammonia in the oxidation inhibiting gas in order to increase efficiency for reducing process.
Allowable Subject Matter
Claims 8-11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 8, the prior art fails to anticipate or render obvious the claimed limitations including “the flowing of the gas comprises recirculating existing gas from the chamber back into the chamber; and the causing of the adjustment of the current amount of the oxidation inhibiting gas entering into the chamber comprises changing a first rate of non-recirculated oxidation inhibiting gas entering the chamber” in combination with the limitations recited in claim 1.
Regarding to claim 10, the prior art fails to anticipate or render obvious the claimed limitations including “causing a second amount of inert gas entering into the chamber to be adjusted at a same rate as the adjustment of the current amount of the oxidation inhibiting gas entering into the chamber” in combination with the limitations recited in claim 1.
Regarding to claim 11, the prior art fails to anticipate or render obvious the claimed limitations including “responsive to determining the adjacent chamber has changed from a closed position to an open position relative to the factory interface, causing a second adjustment of the current amount of the oxidation inhibiting gas entering into the adjacent chamber” in combination with the limitations recited in claim 1.
Regarding to claim 16, the prior art fails to anticipate or render obvious the claimed limitations including “the flowing of the gas comprises recirculating existing gas from the chamber back into the chamber; the causing of the adjustment of the current amount of the oxidation inhibiting gas entering into the chamber comprises changing a first rate of non-recirculated oxidation inhibiting gas entering the chamber, and wherein the first rate of the non-recirculated oxidation inhibiting gas entering the chamber is changed independent of a second rate of non-recirculated inert gas entering the chamber” in combination with the limitations recited in claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828